Exhibit 10.4


EXECUTION VERSION




TAX RECEIVABLE AGREEMENT (Reorganization)

between

ZOOMINFO TECHNOLOGIES INC.
and
THE PERSONS NAMED HEREIN
Dated as of June 3, 2020






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
 
ARTICLE I DEFINITIONS
2
 
 
 
SECTION 1.1.
Definitions
2
 
 
 
ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
12
 
 
 
SECTION 2.1.
Basis Schedule
12
SECTION 2.2.
Tax Benefit Schedule
12
SECTION 2.3.
Procedures, Amendments
13
 
 
 
ARTICLE III TAX BENEFIT PAYMENTS
14
 
 
 
SECTION 3.1.
Payments
14
SECTION 3.2.
No Duplicative Payments
15
SECTION 3.3.
Pro Rata Payments
15
SECTION 3.4.
Payment Ordering
15
SECTION 3.5.
Excess Payments
15
 
 
 
ARTICLE IV TERMINATION
16
 
 
 
SECTION 4.1.
Early Termination of Agreement; Breach of Agreement
16
SECTION 4.2.
Early Termination Notice
17
SECTION 4.3.
Payment upon Early Termination
18
 
 
 
ARTICLE V SUBORDINATION AND LATE PAYMENTS
18
 
 
 
SECTION 5.1.
Subordination
18
SECTION 5.2.
Late Payments by the Corporate Taxpayer
19
 
 
 
ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION
19
 
 
 
SECTION 6.1.
Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters
19
SECTION 6.2.
Consistency
19
SECTION 6.3.
Cooperation
20
 
 
 
ARTICLE VII MISCELLANEOUS
20
 
 
 
SECTION 7.1.
Notices
20
SECTION 7.2.
Counterparts
21
SECTION 7.3.
Entire Agreement; No Third Party Beneficiaries
21
SECTION 7.4.
Governing Law
21
SECTION 7.5.
Severability
21
SECTION 7.6.
Successors; Assignment; Amendments; Waivers
21



i

--------------------------------------------------------------------------------



SECTION 7.7.
Titles and Subtitles
22
SECTION 7.8.
Resolution of Disputes
22
SECTION 7.9.
Reconciliation
23
SECTION 7.10.
Withholding
24
SECTION 7.11.
Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets
25
SECTION 7.12.
Confidentiality
26
SECTION 7.13.
Change in Law
26
SECTION 7.14.
Electronic Signature
28
 
 
 
Exhibit A
A-1
 
 
 
Exhibit B
B-1



ii

--------------------------------------------------------------------------------




TAX RECEIVABLE AGREEMENT
This TAX RECEIVABLE AGREEMENT (this “Agreement”), is dated as of June 3, 2020,
and is between ZoomInfo Technologies Inc., a Delaware corporation, each of the
undersigned parties, and each of the other persons from time to time that
becomes a party hereto (each, excluding ZoomInfo Holdings LLC, a Delaware
limited liability company (“OpCo”), a “TRA Party” and together the “TRA
Parties”).
RECITALS
WHEREAS, the TRA Parties directly or indirectly hold units (the “Units”) in
OpCo, which is classified as a partnership for United States federal income tax
purposes;
WHEREAS, after the IPO (as defined below) ZoomInfo Intermediate Holdings LLC, a
subsidiary of ZoomInfo Technologies Inc., will be the sole managing member of
OpCo, and holds and will hold, directly and/or indirectly, Units;
WHEREAS, CP VI Evergreen Holdings Corp., a Delaware corporation (the “CP VI
Blocker”), is classified as an association taxable as a corporation for United
States federal income tax purposes;
WHEREAS, CP VI Evergreen Holdings Corp. II, a Delaware corporation (the “CP VI
Blocker II”), is classified as an association taxable as a corporation for
United States federal income tax purposes;
WHEREAS, TA XI DO Blocker, LLC, a Delaware limited liability company (the “TA XI
Blocker”), is classified as an association taxable as a corporation for United
States federal income tax purposes;
WHEREAS, TA SDF III DO Blocker, LLC, a Delaware limited partnership (the “TA SDF
III Blocker”), is classified as an association taxable as a corporation for
United States federal income tax purposes;
WHEREAS, TA SDF II DO Blocker LLC, a Delaware limited liability company (the “TA
SDF II Blocker”), is classified as an association taxable as a corporation for
United States federal income tax purposes;
WHEREAS, 22C DiscoverOrg Blocker, L.L.C., a Delaware limited liability company
(the “22C Blocker”), is classified as an association taxable as a corporation
for United States federal income tax purposes;
WHEREAS, TA AP VII-B DO Blocker LLC, a Delaware limited liability company (the
“TA AP VII-B Blocker”, and together with CP VI Blocker, CP VI Blocker II, TA XI
Blocker, TA SDF III Blocker, TA SDF II Blocker and 22C Blocker the “Blockers”,
and each, individually, a Blocker), is classified as an association taxable as a
corporation for United States federal income tax purposes;


1

--------------------------------------------------------------------------------



WHEREAS, pursuant to the Master Reorganization Agreement dated on or about the
IPO Date (as defined below), among the Corporate Taxpayer (as defined below) and
the parties named therein, in connection with the IPO (i) a separate wholly
owned, direct Subsidiary (as defined below) of the Corporate Taxpayer will merge
with and into each of the Blockers, other than CP VI Blocker II, with each of
the Blockers surviving the applicable merger, (ii) immediately thereafter, each
of the Blockers will merge with and into the Corporate Taxpayer and (iii) the
Corporate Taxpayer will purchase all outstanding common stock of CP VI Blocker
II (such transactions together, the “Reorganization”);
WHEREAS, the income, gain, loss, expense and other Tax items of the Corporate
Taxpayer may be affected by the (i) Pre-Merger NOLs (as defined below), (ii)
Blocker Transferred Basis (as defined below), (iii) Remedial Allocations (as
defined below), and (iv) Imputed Interest (as defined below) (collectively, the
“Tax Attributes”); and
WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to the effect of the Tax Attributes
on the liability for Taxes (as defined below) of the Corporate Taxpayer.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.    Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
“22C Assignee” means any Permitted Transferee (as such term is defined in the
Joinder) of a 22C Party (as defined below).
“22C Funds” means, individually or collectively, any investment fund,
co-investment vehicles and/or other similar vehicles or accounts, in each case
managed by an Affiliate of 22C Magellan Holdings, LLC, or any of their
respective successors.
“22C Party” means any 22C Fund that is a TRA Party or becomes a TRA Party for
purposes of this Agreement pursuant to Section 7.6(a).
“22C Representative” means 22C Capital LLC or such other Person designated by
the 22C Parties.
“Acquired Units” means the Units acquired by the Corporate Taxpayer in the
Reorganization.


2

--------------------------------------------------------------------------------



“Actual Tax Liability” means, with respect to any Taxable Year, the sum of (i)
the actual liability for U.S. federal income Taxes of the Corporate Taxpayer as
reported on its
IRS Form 1120 (or any successor form) for such Taxable Year, and, without
duplication, the portion of any liability for U.S. federal income taxes imposed
directly on OpCo (and OpCo’s applicable subsidiaries) under Section 6225 or any
similar provision of the Code that is allocable to the Corporate Taxpayer under
Section 704 of the Code (provided, that such amount will be calculated excluding
deductions of (and other impacts of) state and local income taxes) and (ii) the
product of the amount of the United States federal taxable income or gain for
such Taxable Year reported on the Corporate Taxpayer’s IRS Form 1120 (or any
successor form) and the Assumed Rate.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreed Rate” means a per annum rate of the lesser of (i) 6.5% and (ii) LIBOR
plus 100 basis points.
“Agreement” has the meaning set forth in the Preamble to this Agreement.
“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.
“Assumed Rate” means, with respect to any Taxable Year, the product of (a) the
excess of (i) one hundred percent (100%) over (ii) the highest U.S. federal
corporate income tax rate for such Taxable Year multiplied by (b) the sum, with
respect to each state and local jurisdiction in which the Corporate Taxpayer
files Tax Returns, of the products of (i) the Corporate Taxpayer’s tax
apportionment rate(s) for such jurisdiction for such Taxable Year multiplied by
(ii) the highest corporate tax rate(s) for such jurisdiction for such Taxable
Year.
“Attributable” means the portion of any Tax Attribute of the Corporate Taxpayer
that is “Attributable” to the Blocker Shareholders and shall be determined by
reference to the Tax Attributes, under the following principles:
(i)    any Pre-Merger NOLs and Blocker Transferred Basis shall be determined
separately with respect to each Blocker, using reasonable methods for tracking
such Pre-Merger NOLs or Blocker Transferred Basis, and are Attributable to the
Blocker Shareholders of each Blocker whose Pre-Merger NOLs or Blocker
Transferred Basis carried over to the Corporate Taxpayer (determined without
regard to any dilutive or antidilutive effect of any contribution to or
distribution from OpCo after the date of the applicable Reorganization
(including without regard to any contribution by the Corporate taxpayer to OpCo
under Section 721 of the Code in conjunction with the IPO), and taking into
account (i) Section 704(c) of the Code and Remedial Allocations, (ii) the
methodologies set forth in Exhibit B and (iii) any adjustment under Section
743(b) of the Code);
(ii)    any Pre-Merger NOLs and Blocker Transferred Basis that are Attributable
to the Blocker Shareholders of a Blocker as described above in clause (i) shall
be


3

--------------------------------------------------------------------------------



Attributable to each Blocker Shareholder in proportion to such Blocker
Shareholder’s interest in such Blocker;
(iii)     any Pre-Merger NOLs and Blocker Transferred Basis that is Attributable
to 22C Blocker under clauses (i) and (ii) above as a result of 22C Blocker’s
interest in TA XI Blocker, TA SDF III Blocker, TA SDF II Blocker, or TA AP VII-B
Blocker, as determined immediately after the participation of TA XI Blocker, TA
SDF III Blocker, TA SDF II Blocker, or TA AP VII-B Blocker, as applicable, in
the Reorganization and immediately prior to the participation of 22C Blocker in
the Reorganization, shall be Attributable to the Blocker Shareholders of 22C
Blocker; and
(iv)    any deduction to the Corporate Taxpayer with respect to a Taxable Year
in respect of Imputed Interest is Attributable to the Person that is required to
include the Imputed Interest in income (without regard to whether such Person is
actually subject to Tax thereon).
“Basis Schedule” has the meaning set forth in Section 2.1 of this Agreement.
“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security; and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security.  The term “Beneficial Ownership” shall have a correlative meaning.
“Blocker Shareholder” means, a Person (i) who, prior to the Reorganization,
holds equity interests of a Blocker and, as a result of the Reorganization,
holds Class C Shares (as defined below) or (ii) who, prior to the
Reorganization, holds equity interests in CP VI Blocker II and, as a result of
the Reorganization, receives cash from the Corporate Taxpayer in consideration
for their equity interest in CP VI Blocker II.
“Blocker Transferred Basis” means the Tax basis of the Reference Assets that are
depreciable or amortizable for United States federal income tax purposes
relating to the Acquired Units acquired by the Corporate Taxpayer in the
Reorganization.
“Blockers” has the meaning set forth in the Recitals of this Agreement.
“Board” means the Board of Directors of the Corporate Taxpayer.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.
“Carlyle Assignee” means any Permitted Transferee (as such term is defined in
the Joinder) of a Carlyle Party.
“Carlyle Funds” means, individually or collectively, any investment fund,
co-investment vehicles and/or other similar vehicles or accounts, in each case
managed by an Affiliate of Carlyle Investment Management L.L.C., or any of their
respective successors.


4

--------------------------------------------------------------------------------



“Carlyle Party” means any Carlyle Fund that is a TRA Party or becomes a TRA
Party for purposes of this Agreement pursuant to Section 7.6(a).
“Carlyle Representative” means TC Group VI S1, L.P. or such other Person
designated by the Carlyle Parties.
“Change of Control” means the occurrence of any of the following events:
(i)    any Person or any group of Persons acting together that would constitute
a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934,
as amended or any successor provisions thereto (excluding (a) a corporation or
other entity owned, directly or indirectly, by the stockholders of the Corporate
Taxpayer in substantially the same proportions as their ownership of stock of
the Corporate Taxpayer or (b) a group of Persons in which one or more Affiliates
of Permitted Investors, directly or indirectly hold Beneficial Ownership of
securities representing more than 50% of the total voting power held by such
group) is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporate Taxpayer representing more than 50% of the combined voting
power of the Corporate Taxpayer’s then outstanding voting securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of the Corporate Taxpayer then serving: individuals
who, on the IPO Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Corporate
Taxpayer’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the IPO Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or
(iii)    there is consummated a merger or consolidation of the Corporate
Taxpayer with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (y) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or
(iv)    the stockholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale, lease or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of


5

--------------------------------------------------------------------------------



the Corporate Taxpayer in substantially the same proportions as their ownership
of the Corporate Taxpayer immediately prior to such sale.
Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and voting control over, and own substantially all of the shares of, an entity
which owns, directly or indirectly, all or substantially all of the assets of
the Corporate Taxpayer immediately following such transaction or series of
transactions.
“Class A Shares” means Class A common stock of the Corporate Taxpayer.
“Class C Shares” means Class C common stock of the Corporate Taxpayer.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Corporate Taxpayer” means ZoomInfo Technologies Inc. and any successor
corporation and shall include any company that is a member of any consolidated
Tax Return of which ZoomInfo Technologies Inc. is a member.
“Corporate Taxpayer Return” means the United States federal income Tax Return of
the Corporate Taxpayer filed with respect to Taxes of any Taxable Year,
including any consolidated Tax Return.
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year net of the Realized Tax Detriment for the
same period. The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedules
or Amended Schedules, if any, in existence at the time of such determination;
provided, that, for the avoidance of doubt, the computation of the Cumulative
Net Realized Tax Benefit shall be adjusted to reflect any applicable
Determination with respect to any Realized Tax Benefits and/or Realized Tax
Detriments.
“Default Rate” means a per annum rate of LIBOR plus 500 basis points.
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any other event (including the execution of IRS Form 870-AD),
including a settlement with the applicable Taxing Authority, that establishes
the amount of any liability for Tax.
“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.


6

--------------------------------------------------------------------------------



“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
“Early Termination Effective Date” means the date on which an Early Termination
Schedule becomes binding pursuant to Section 4.2.
“Early Termination Notice” has the meaning set forth in Section 4.2 of this
Agreement.
“Early Termination Payment” has the meaning set forth in Section 4.3(b) of this
Agreement.
“Early Termination Rate” means the lesser of (i) 6.5% and (ii) LIBOR plus 100
basis points.
“Early Termination Schedule” has the meaning set forth in Section 4.2 of this
Agreement.
“Exchanges TRA” means the Tax Receivable Agreement (Exchanges) between the
Corporate Taxpayer and certain current and former members of OpCo, dated June 3,
2020.
“Expert” has the meaning set forth in Section 7.9 of this Agreement.
“Future TRAs” has the meaning set forth in Section 5.1 of this Agreement.
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
the portion of any liability for U.S. federal income taxes imposed directly on
OpCo (and OpCo’s applicable subsidiaries) under Section 6225 or any similar
provision of the Code that is allocable to the Corporate Taxpayer under Section
704 of the Code, in each case using the same methods, elections, conventions and
similar practices used on the relevant Corporate Taxpayer Return, but (a)
without taking into account Pre-Merger NOLs, (b) using the Non-Stepped Up Tax
Basis as reflected on the Basis Schedule including amendments thereto for the
Taxable Year, (c) excluding Remedial Allocations, and (d) excluding any
deduction attributable to Imputed Interest attributable to any payment made
under this Agreement for the Taxable Year; provided, that Hypothetical Tax
Liability shall be calculated (x) excluding deductions of state and local income
taxes for U.S. federal income tax purposes and (y) assuming the liability for
state and local Taxes (but not, for the avoidance of doubt, United States
federal taxes) shall be equal to the product of (i) the amount of the U.S.
federal taxable income or gain calculated for purposes of this definition of
Hypothetical Tax Liability for such Taxable Year multiplied by (ii) the Assumed
Rate. For the avoidance of doubt, Hypothetical Tax Liability shall be determined
without taking into account the carryover or carryback of any Tax item (or
portions thereof) that is attributable to a Tax Attribute as applicable.
“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under Section 1272, 1274, 7872 or 483 or other provision of the Code with
respect to the Corporate Taxpayer’s payment obligations in respect of such TRA
Party under this Agreement.


7

--------------------------------------------------------------------------------



“Interest Amount” has the meaning set forth in Section 3.1(b) of this Agreement.
“IPO” means the initial public offering of Class A Shares by the Corporate
Taxpayer (including any greenshoe related to such initial public offering).
“IPO Date” means the initial closing date of the IPO.
“IRS” means the United States Internal Revenue Service.
“Joinder” has the meaning set forth in Section 7.6(a) of this Agreement.
“LIBOR” means during any period, the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Corporate Taxpayer as an authorized information vendor for the purpose of
displaying rates at which U.S. dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
period as the London interbank offered rate for U.S. dollars having a borrowing
date and a maturity comparable to such period (or if there shall at any time,
for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page)
or any LIBOR Alternate Source, a comparable replacement rate determined by the
Corporate Taxpayer at such time, which determination shall be conclusive absent
manifest error); provided, that at no time shall LIBOR be less than 0%. If the
Corporate Taxpayer has made the determination (such determination to be
conclusive absent manifest error) that (i) LIBOR is no longer a widely
recognized benchmark rate for newly originated loans in the U.S. loan market in
U.S. dollars or (ii) the applicable supervisor or administrator (if any) of
LIBOR has made a public statement identifying a specific date after which LIBOR
shall no longer be used for determining interest rates for loans in the U.S.
loan market in U.S. dollars, then the Corporate Taxpayer shall (as determined by
the Corporate Taxpayer to be consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace LIBOR for
all purposes under this Agreement. In connection with the establishment and
application of the Replacement Rate, this Agreement shall be amended solely with
the consent of the Corporate Taxpayer and OpCo, as may be necessary or
appropriate, in the reasonable judgment of the Corporate Taxpayer, to effect the
provisions of this section. The Replacement Rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Corporate Taxpayer,
such Replacement Rate shall be applied as otherwise reasonably determined by the
Corporate Taxpayer.
“LLC Agreement” means, with respect to OpCo, the Fifth Amended and Restated
Limited Liability Company Agreement of OpCo, dated on or about the date hereof,
as such agreement may be further amended, restated, supplemented and/or
otherwise modified from time to time.
“Material Objection Notice” has the meaning set forth in Section 4.2 of this
Agreement.


8

--------------------------------------------------------------------------------



“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.
“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at the
time of the Reorganization that is depreciable or amortizable for United States
federal income tax purposes, the Tax basis that such Reference Asset would have
had if the Blocker Transferred Basis at the time of the Reorganization was equal
to zero.
“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.
“OpCo” has the meaning set forth in the Preamble of this Agreement.
“Permitted Investors” means any of (i) the 22C Funds and any of their
Affiliates, (ii) the TA Funds and any of their Affiliates and (iii) the Carlyle
Funds and any of their Affiliates.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Pre-Merger NOLs” means, without duplication, the net operating losses, capital
losses, research and development credits, excess Section 163(j) limitation
carryforwards, charitable deductions, foreign Tax credits and any Tax attributes
subject to carryforward under Section 381 of the Code that the Corporate
Taxpayer is entitled to utilize as a result of the Blockers’ participation in
the Reorganization that relate to periods (or portions thereof) prior to the
Reorganization. Notwithstanding the foregoing, the term “Pre-Merger NOL” shall
not include any Tax attribute of a Blocker that is used to offset Taxes of such
Blocker, if such offset Taxes are attributable to taxable periods (or portion
thereof) ending on or prior to the date of the Reorganization.
“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability of (i) the Corporate
Taxpayer and (ii) without duplication, OpCo (and OpCo’s applicable
subsidiaries), but only with respect to Taxes imposed on OpCo (and OpCo’s
applicable subsidiaries) that are allocable to the Corporate Taxpayer under
Section 704 of the Code.  If all or a portion of the Actual Tax Liability for
the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.
“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability of (i) the Corporate
Taxpayer and (ii) without duplication, OpCo (and OpCo’s applicable
subsidiaries), but only with respect to Taxes imposed on OpCo (and OpCo’s
applicable subsidiaries) that are allocable to the Corporate Taxpayer under
Section 704 of the Code.  If all or a portion of the Actual Tax Liability for
the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Detriment unless and until there has been a Determination.


9

--------------------------------------------------------------------------------



“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.
“Reconciliation Procedures” has the meaning set forth in Section 2.3(a) of this
Agreement.
“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect Subsidiaries treated as a partnership or disregarded entity (but
only to the extent such indirect Subsidiaries are held through Subsidiaries
treated as partnerships or disregarded entities) for purposes of the applicable
Tax, at the time of the Reorganization. A Reference Asset also includes any
asset that is “substituted basis property” under Section 7701(a)(42) of the Code
with respect to a Reference Asset. For the avoidance of doubt, a Reference Asset
does not include an asset held directly or indirectly by a Subsidiary treated as
a corporation for U.S. federal income tax purposes.
“Remedial Allocations” means the allocations made under Section 704(c) of the
Code (including “remedial items” and “offsetting remedial items”) in respect of
the Units transferred to the Corporate Taxpayer in an applicable Reorganization
using the “remedial allocation method” of Treasury Regulations Section
1.704-3(d) with respect to differences between book basis and tax basis
(calculated for purposes of Section 704(c) of the Code).
“Reorganization” has the meaning set forth in the Recitals of this Agreement.
“Schedule” means any of the following: (i) a Basis Schedule; (ii) a Tax Benefit
Schedule; or (iii) the Early Termination Schedule.
“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
“Subsidiary Stock” means stock or other equity interest in a Subsidiary of OpCo
that is treated as a corporation for U.S. federal income tax purposes.
“TA Assignee” means any Permitted Transferee (as such term is defined in the
Joinder) of a TA Party.
“TA Funds” means, individually or collectively, any investment fund,
co-investment vehicles and/or other similar vehicles or accounts, in each case
managed by an Affiliate of TA Associates Management, LP, or any of their
respective successors.
“TA Party” means any TA Fund that is a TRA Party or becomes a TRA Party for
purposes of this Agreement pursuant to Section 7.6(a).
“TA Representative” means TA XI DO AIV, L.P. or such other Person designated by
the TA Parties.


10

--------------------------------------------------------------------------------



“Tax Attributes” has the meaning set forth in the Recitals of this Agreement.
“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.
“Tax Benefit Schedule” has the meaning set forth in Section 2.2 of this
Agreement.
“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.
“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than twelve (12) months for which a Tax Return is made), ending on or after
the IPO Date.
“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.
“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
“TRA Party” has the meaning set forth in the Preamble to this Agreement.
“TRA Party Representative” means:
(a)    with respect to each 22C Fund, 22C Representative;
(b)    with respect to each Carlyle Fund, Carlyle Representative; and
(c)    with respect to each TA Fund, TA Representative.
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.
“Units” has the meaning set forth in the Recitals of this Agreement.
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that in each Taxable Year ending on or after such Early Termination
Date, (1) the Corporate Taxpayer will have taxable income sufficient to fully
utilize the Tax items arising from the Tax Attributes (other than any items
addressed in clause (2) below) during such Taxable Year or future Taxable Years
(including, for the avoidance of doubt, Imputed Interest


11

--------------------------------------------------------------------------------



that would result from future payments made under this Agreement that would be
paid in accordance with the Valuation Assumptions) in which such deductions
would become available, (2) any Pre-Merger NOLs or loss carryovers generated by
deductions arising from any Tax Attributes or Imputed Interest that are
available as of the date of such Early Termination Date will be used by the
Corporate Taxpayer on a pro rata basis from the date of such Early Termination
Date through the earlier of (x) the scheduled expiration date under applicable
Tax law of such Pre-Merger NOLs or loss carryovers or (y) the fifth (5th)
anniversary of the Early Termination Date, (3) the United States federal income
tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date, (4) any non-amortizable assets (other than any
Subsidiary Stock) will be disposed of on the fifteenth (15th) anniversary of the
IPO Date and any cash equivalents will be disposed of twelve (12) months
following the Early Termination Date, unless such date has passed in which case
such assets will be deemed disposed of on the fifth (5th) anniversary of the
Early Termination Date; provided, that in the event of a Change of Control, such
non-amortizable assets shall be deemed disposed of at the time of sale (if
applicable) of the relevant asset in the Change of Control (if earlier than such
fifteenth (15th) anniversary) and (5) any Subsidiary Stock will not be deemed to
be disposed unless actually disposed.
ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
SECTION 2.1.    Basis Schedule. Within ninety (90) calendar days after the due
date (including extensions) of IRS Form 1120 (or any successor form) of the
Corporate Taxpayer for each relevant Taxable Year, the Corporate Taxpayer shall
deliver to each TRA Party, other than a TRA Party that is an individual, a
schedule (the “Basis Schedule”) that shows, in reasonable detail necessary to
perform the calculations required by this Agreement, (i) the Blocker Transferred
Basis of the Reference Assets in respect of such TRA Party, and (ii) the period
(or periods) over which the Blocker Transferred Basis in respect of such TRA
Party is amortizable and/or depreciable. All costs and expenses incurred in
connection with the provision and preparation of the Basis Schedules and Tax
Benefit Schedules under this Agreement shall be borne by OpCo.
SECTION 2.2.    Tax Benefit Schedule.
(a)    Tax Benefit Schedule. Within ninety (90) calendar days after the due date
(including extensions) of IRS Form 1120 (or any successor form) of the Corporate
Taxpayer for any Taxable Year in which there is a Realized Tax Benefit or a
Realized Tax Detriment Attributable to a TRA Party, other than a TRA Party that
is an individual, the Corporate Taxpayer shall provide to such TRA Party a
schedule showing, in reasonable detail, the calculation of the Realized Tax
Benefit and Tax Benefit Payment, or the Realized Tax Detriment, as applicable,
in respect of such TRA Party for such Taxable Year (a “Tax Benefit


12

--------------------------------------------------------------------------------



Schedule”). Each Tax Benefit Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).
(b)    Applicable Principles. Subject to Section 3.3, the Realized Tax Benefit
(or the Realized Tax Detriment) for each Taxable Year is intended to measure the
decrease (or increase) in the actual liability for Taxes of the Corporate
Taxpayer for such Taxable Year attributable to the Tax Attributes, determined
using a “with and without” methodology. Carryovers or carrybacks of any Tax item
attributable to any of the Tax Attributes shall be considered to be subject to
the rules of the Code and the Treasury Regulations governing the use, limitation
and expiration of carryovers or carrybacks of the relevant type. If a carryover
or carryback of any Tax item includes a portion that is attributable to any Tax
Attribute and another portion that is not, such portions shall be considered to
be used in accordance with the “with and without” methodology. The parties agree
that (A) all Tax Benefit Payments (other than the portion of the Tax Benefit
Payments treated as Imputed Interest thereon and Tax Benefit Payments with
respect to CP VI Blocker II) attributable to Blocker Transferred Basis or
Pre-Merger NOLs will be treated as other property or money for purposes of
Sections 351 or 356 of the Code received in the Reorganization and will not be
treated as a dividend pursuant to Section 304 or 356(a)(2) of the Code and (B)
the Actual Tax Liability will take into account the deduction of the portion of
the Tax Benefit Payment that must be accounted for as Imputed Interest.
SECTION 2.3.    Procedures, Amendments.
(a)    Procedure. Every time the Corporate Taxpayer delivers to a TRA Party an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.3(b), and any Early Termination Schedule or
amended Early Termination Schedule, the Corporate Taxpayer shall also (x)
deliver to such TRA Party supporting schedules and work papers, as determined by
the Corporate Taxpayer or as reasonably requested by such TRA Party, providing
reasonable detail regarding data and calculations that were relevant for
purposes of preparing the Schedule and (y) allow such TRA Party reasonable
access at no cost to the appropriate representatives at the Corporate Taxpayer,
as determined by the Corporate Taxpayer or as reasonably requested by such TRA
Party, in connection with a review of such Schedule. Without limiting the
generality of the preceding sentence, the Corporate Taxpayer shall ensure that
any Tax Benefit Schedule that is delivered to a TRA Party, along with any
supporting schedules and work papers, provides a reasonably detailed
presentation of the calculation of the Actual Tax Liability and the Hypothetical
Tax Liability and identifies any material assumptions or operating procedures or
principles that were used for purposes of such calculations. An applicable
Schedule or amendment thereto shall become final and binding on all parties
thirty (30) calendar days from the date on which all relevant TRA Parties are
treated as having received the applicable Schedule or amendment thereto under
Section 7.1 unless any TRA Party Representative (i) within thirty (30) calendar
days from such date provides the Corporate Taxpayer with written notice of a
material objection to such Schedule (“Objection Notice”) made in good faith or
(ii) provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the Corporate


13

--------------------------------------------------------------------------------



Taxpayer and the relevant TRA Party Representative, for any reason, are unable
to successfully resolve the issues raised in the Objection Notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of an Objection
Notice, the Corporate Taxpayer and the relevant TRA Party Representative shall
employ the reconciliation procedures as described in Section 7.9 of this
Agreement (the “Reconciliation Procedures”).
(b)    Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to a TRA Party, (iii) to comply with an Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit,
or the Realized Tax Detriment for such Taxable Year attributable to a carryback
or carryforward of a loss or other Tax item to such Taxable Year, (v) to reflect
a change in the Realized Tax Benefit or the Realized Tax Detriment for such
Taxable Year attributable to an amended Tax Return filed for such Taxable Year
or (vi) to adjust an applicable TRA Party’s Basis Schedule to take into account
payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”). The Corporate Taxpayer shall provide an Amended Schedule to each
applicable TRA Party when the Corporate Taxpayer delivers the Basis Schedule for
the following taxable year.
ARTICLE III

TAX BENEFIT PAYMENTS
SECTION 3.1.    Payments.
(a)    Payments. Within five (5) Business Days after a Tax Benefit Schedule
delivered to a TRA Party becomes final in accordance with Section 2.3(a) and
Section 7.9, if applicable, or, if a TRA Party is an individual, within one
hundred and twenty (120) calendar days after the due date (including extensions)
of IRS Form 1120 (or any successor form) of the Corporate Taxpayer for any
Taxable Year in which there is a Realized Tax Benefit or a Realized Tax
Detriment Attributable to such TRA Party, the Corporate Taxpayer shall pay such
TRA Party for such Taxable Year the Tax Benefit Payment determined pursuant to
Section 3.1(b) that is Attributable to such TRA Party.  Each such Tax Benefit
Payment shall be made by wire transfer of immediately available funds to the
bank account previously designated by such TRA Party to the Corporate Taxpayer
or as otherwise agreed by the Corporate Taxpayer and such TRA Party.  For the
avoidance of doubt, (x) no Tax Benefit Payment shall be made in respect of
estimated Tax payments, including, without limitation, United States federal
estimated income Tax payments and (y) the payments provided for pursuant to the
above sentence shall be computed separately for each TRA Party. Notwithstanding
anything herein to the contrary, the aggregate payments to a TRA Party under
this Agreement shall not exceed 45% of the fair market value of the
consideration received by a TRA Party in the Reorganization.


14

--------------------------------------------------------------------------------



(b)    A “Tax Benefit Payment” in respect of a TRA Party for a Taxable Year
means an amount, not less than zero, equal to the Net Tax Benefit that is
Attributable to such TRA Party and the Interest Amount with respect thereto. For
the avoidance of doubt, for tax purposes, the Interest Amount shall not be
treated as interest, but instead, shall be treated as additional consideration
in the applicable transaction, unless otherwise required by law. Subject to
Section 3.3, the “Net Tax Benefit” for a Taxable Year shall be an amount equal
to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of
the end of such Taxable Year, over the total amount of payments previously made
under the first sentence of Section 3.1(a) (excluding payments attributable to
Interest Amounts) (such amount, the “Pre-Adjustment Net Tax Benefit”), minus a
maximum of 1% of the Pre-Adjustment Net Tax Benefit, as reasonably determined by
the Corporate Taxpayer or its Subsidiaries from time to time; provided, for the
avoidance of doubt, that no such recipient shall be required to return any
portion of any previously made Tax Benefit Payment. Notwithstanding anything to
the contrary in this Agreement, the parties acknowledge and agree that the
determination of the portion of the Tax Benefit Payment to be paid to a TRA
Party under this Agreement with respect to state and local taxes shall not
require separate “with and without” calculations in respect of each applicable
state and local tax jurisdiction but rather will be based on the United States
federal taxable income or gain for such taxable year reported on the Corporate
Taxpayer’s IRS Form 1120 (or any successor form) and the Assumed Rate. The
“Interest Amount” shall equal the interest on the Net Tax Benefit calculated at
the Agreed Rate from the due date (without extensions) for filing IRS Form 1120
(or any successor form) of the Corporate Taxpayer with respect to Taxes for such
Taxable Year until the payment date under Section 3.1(a). Notwithstanding the
foregoing, for each Taxable Year ending on or after the date of a Change of
Control that occurs after the IPO Date, all Tax Benefit Payments shall be
calculated by utilizing Valuation Assumptions (1), (2), (4) and (5),
substituting in each case the terms “date of a Change of Control” for an “Early
Termination Date.”
SECTION 3.2.    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.
SECTION 3.3.    Pro Rata Payments. Notwithstanding anything in Section 3.1 to
the contrary, to the extent that the aggregate Realized Tax Benefit of the
Corporate Taxpayer with respect to the Tax Attributes is limited in a particular
Taxable Year because the Corporate Taxpayer does not have sufficient taxable
income, the Net Tax Benefit of the Corporate Taxpayer and the “Net Tax Benefit”
of the Corporate Taxpayer under the Exchanges TRA shall collectively be
allocated among all parties eligible for Tax Benefit Payments under this
Agreement and all parties eligible for “Tax Benefit Payments” under the
Exchanges TRA in proportion to the amount of Net Tax Benefit, as such term is
defined in this Agreement and in the Exchanges TRA, as applicable, that would
have been Attributable to each such party if the Corporate Taxpayer had
sufficient taxable income so that there were no such limitation.


15

--------------------------------------------------------------------------------



SECTION 3.4.    Payment Ordering. If for any reason the Corporate Taxpayer does
not fully satisfy its payment obligations to make all Tax Benefit Payments due
under this Agreement in respect of a particular Taxable Year, then the Corporate
Taxpayer and the TRA Parties agree that (i) Tax Benefit Payments for such
Taxable Year shall be allocated to all parties eligible for Tax Benefit Payments
under this Agreement in proportion to the amounts of Net Tax Benefit,
respectively, that would have been Attributable to each TRA Party if the
Corporate Taxpayer had sufficient cash available to make such Tax Benefit
Payments (taking into account the operation of Section 3.3(b)) and (ii) no Tax
Benefit Payments shall be made in respect of any Taxable Year until all Tax
Benefit Payments to all TRA Parties in respect of all prior Taxable Years have
been made in full.
SECTION 3.5.    Excess Payments. To the extent the Corporate Taxpayer makes a
payment to a TRA Party in respect of a particular Taxable Year under Section
3.1(a) of this Agreement (taking into account Section 3.3 and Section 3.4) in an
amount in excess of the amount of such payment that should have been made to
such TRA Party in respect of such Taxable Year, then (i) such TRA Party shall
not receive further payments under Section 3.1(a) until such TRA Party has
foregone an amount of payments equal to such excess and (ii) the Corporate
Taxpayer will pay the amount of such TRA Party’s foregone payments to the other
Persons to whom a payment is due under this Agreement in a manner such that each
such Person to whom a payment is due under this Agreement, to the maximum extent
possible, receives aggregate payments under Section 3.1(a) (taking into account
Section 3.3 and Section 3.4) in the amount it would have received if there had
been no excess payment to such TRA Party.
ARTICLE IV

TERMINATION
SECTION 4.1.    Early Termination of Agreement; Breach of Agreement.
(a)    The Corporate Taxpayer may terminate this Agreement with respect to all
amounts payable to the TRA Parties and with respect to all of the Units held by
the TRA Parties at any time by paying to each TRA Party the Early Termination
Payment in respect of such TRA Party; provided, however, that this Agreement
shall only terminate upon the receipt of the Early Termination Payment by all
TRA Parties, and provided, further, that the Corporate Taxpayer may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid.  Upon payment of the
Early Termination Payment by the Corporate Taxpayer, none of the TRA Parties or
the Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payments due and payable and that
remain unpaid as of the Early Termination Notice and (b) Tax Benefit Payment due
for the Taxable Year ending with or including the date


16

--------------------------------------------------------------------------------



of the Early Termination Notice (except to the extent that the amount described
in clause (b) is included in the Early Termination Payment). 
(b)    In the event that the Corporate Taxpayer (1) breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise or (2)(A) shall
commence any case, proceeding or other action (i) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate a bankruptcy or
insolvency, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (ii) seeking an appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or it shall make a general assignment for the benefit of
creditors or (B) there shall be commenced against the Corporate Taxpayer any
case, proceeding or other action of the nature referred to in clause (A) above
that remains undismissed or undischarged for a period of sixty (60) calendar
days, all obligations hereunder shall be automatically accelerated and shall be
immediately due and payable, and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payments calculated as
if an Early Termination Notice had been delivered on the date of a breach, (2)
any Tax Benefit Payment due and payable and that remains unpaid as of the date
of a breach, and (3) any Tax Benefit Payment in respect of any TRA Party due for
the Taxable Year ending with or including the date of a breach; provided that
procedures similar to the procedures of Section 4.2 shall apply with respect to
the determination of the amount payable by the Corporate Taxpayer pursuant to
this sentence.  Notwithstanding the foregoing (other than as set forth in
subsection (2) above), in the event that the Corporate Taxpayer breaches this
Agreement, each TRA Party shall be entitled to elect to receive the amounts set
forth in clauses (1), (2) and (3) above or to seek specific performance of the
terms hereof.  The parties agree that the failure to make any payment due
pursuant to this Agreement within three (3) months of the date such payment is
due shall be deemed to be a breach of a material obligation under this Agreement
for all purposes of this Agreement, and that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three (3) months of the date such payment is
due. Notwithstanding anything in this Agreement to the contrary, it shall not be
a breach of a material obligation of this Agreement if the Corporate Taxpayer
fails to make any Tax Benefit Payment when due to the extent that the Corporate
Taxpayer has insufficient funds to make such payment; provided, (i) the
Corporate Taxpayer has used reasonable efforts to obtain such funds and (ii)
that the interest provisions of Section 5.2 shall apply to such late payment
(unless the Corporate Taxpayer does not have sufficient funds to make such
payment as a result of limitations imposed by any Senior Obligations, in which
case Section 5.2 shall apply, but the Default Rate shall be replaced by the
Agreed Rate); provided further, for the avoidance of doubt, the last sentence of
this Section 4.1(b) shall not apply to any payments due pursuant to an election
by a TRA Party for the acceleration upon a Change of Control contemplated by
Section 4.1(c).
(c)    In the event of a Change of Control, then each TRA Party shall continue
as a TRA Party under this Agreement after such Change of Control, in which case
such TRA


17

--------------------------------------------------------------------------------



Party will not be entitled to receive the amounts set forth in the remainder of
this Section 4.1(c) and Valuation Assumptions (1), (2), (4) and (5) shall apply.
Notwithstanding anything to the contrary in the foregoing sentence in this
Section 4.1(c), each TRA Party shall have the option to elect to cause all
obligations hereunder with respect to any Blocker Transferred Basis or any
Pre-Merger NOLs to be accelerated and such obligations shall be calculated as if
an Early Termination Notice had been delivered on the date of such Change of
Control and shall include (1) the Early Termination Payments calculated with
respect to such TRA Parties as if the Early Termination Date is the date of such
Change of Control, (2) any Tax Benefit Payment due and payable and that remains
unpaid as of the date of such Change of Control, and (3) any Tax Benefit Payment
in respect of any TRA Party due for the Taxable Year ending with or including
the date of such Change of Control. If a TRA Party makes the election described
in the preceding sentence, (i) such TRA Party shall be entitled to receive the
amounts set forth in clauses (1), (2) and (3) of the preceding sentence and (ii)
any Early Termination Payment described in the preceding sentence shall be
calculated utilizing the Valuation Assumptions, substituting in each case the
terms “date of a Change of Control” for an “Early Termination Date.”
SECTION 4.2.    Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1 above, the Corporate
Taxpayer shall deliver to each TRA Party notice of such intention to exercise
such right (“Early Termination Notice”) and, for TRA Parties that are not
individuals, a schedule (the “Early Termination Schedule”) specifying the
Corporate Taxpayer’s intention to exercise such right and showing in reasonable
detail the calculation of the Early Termination Payment(s) due for each TRA
Party. Each Early Termination Schedule shall become final and binding on all
parties thirty (30) calendar days from the first date on which all applicable
TRA Parties are treated as having received such Schedule or amendment thereto
under Section 7.1 unless any TRA Party Representative (i) within thirty (30)
calendar days after such date provides the Corporate Taxpayer with notice of a
material objection to such Schedule made in good faith (“Material Objection
Notice”) or (ii) provides a written waiver of such right of a Material Objection
Notice within the period described in clause (i) above, in which case such
Schedule becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the Corporate Taxpayer and the relevant TRA Party Representative,
for any reason, are unable to successfully resolve the issues raised in such
notice within thirty (30) calendar days after receipt by the Corporate Taxpayer
of the Material Objection Notice, the Corporate Taxpayer and the relevant TRA
Party Representative shall employ the Reconciliation Procedures in which case
such Schedule becomes binding ten (10) calendar days after the conclusion of the
Reconciliation Procedures.
SECTION 4.3.    Payment upon Early Termination.
(a)    Within three (3) calendar days after an Early Termination Effective Date,
the Corporate Taxpayer shall pay to each TRA Party an amount equal to the Early
Termination Payment in respect of such TRA Party. Such payment shall be made by
wire transfer of immediately available funds to a bank account or accounts
designated by such TRA Party or as


18

--------------------------------------------------------------------------------



otherwise agreed by the Corporate Taxpayer and such TRA Party or, in the absence
of such designation or agreement, by check mailed to the last mailing address
provided by such TRA Party to the Corporate Taxpayer.
(b)    “Early Termination Payment” in respect of a TRA Party shall equal the
present value, discounted at the Early Termination Rate as of the applicable
Early Termination Effective Date, of all Tax Benefit Payments in respect of such
TRA Party that would be required to be paid by the Corporate Taxpayer beginning
from the Early Termination Date and assuming that the Valuation Assumptions in
respect of such TRA Party are applied and that each Tax Benefit Payment for the
relevant Taxable Year would be due and payable on the due date (without
extensions) under applicable law as of the Early Termination Effective Date for
filing of IRS Form 1120 (or any successor form) of the Corporate Taxpayer.
ARTICLE V

SUBORDINATION AND LATE PAYMENTS
SECTION 5.1.    Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or payments made with respect
to Section 4.1(c) due to events described in paragraph (ii) of the definition of
Change of Control required to be made by the Corporate Taxpayer to the TRA
Parties under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of the
Corporate Taxpayer and its Subsidiaries (“Senior Obligations”) and shall rank
pari passu in right of payment with all current or future unsecured obligations
of the Corporate Taxpayer that are not Senior Obligations. To the extent that
any payment under this Agreement is not permitted to be made at the time payment
is due as a result of this Section 5.1 and the terms of agreements governing
Senior Obligations, such payment obligation nevertheless shall accrue for the
benefit of TRA Parties and the Corporate Taxpayer shall make such payments at
the first opportunity that such payments are permitted to be made in accordance
with the terms of the Senior Obligations. Notwithstanding any other provision of
this Agreement to the contrary, to the extent that the Corporate Taxpayer or any
of its Affiliates enters into future Tax receivable or other similar agreements
(“Future TRAs”), the Corporate Taxpayer shall ensure that the terms of any such
Future TRA shall provide that the Tax Attributes subject to this Agreement are
considered senior in priority to any Tax attributes subject to any such Future
TRA for purposes of calculating the amount and timing of payments under any such
Future TRA.
SECTION 5.2.    Late Payments by the Corporate Taxpayer. Subject to the proviso
in the last sentence of Section 4.1(b), the amount of all or any portion of any
Tax Benefit Payment or Early Termination Payment not made to the TRA Parties
when due under the terms of this Agreement, whether as a result of Section 5.1
or otherwise, shall be payable together with any interest thereon, computed at
the Default Rate and commencing from the date on which such Tax Benefit Payment
or Early Termination Payment was first due and payable to the date of actual
payment.


19

--------------------------------------------------------------------------------



ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION
SECTION 6.1.    Participation in the Corporate Taxpayer’s and OpCo’s Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and OpCo, including without limitation the preparation,
filing or amending of any Tax Return and defending, contesting or settling any
issue pertaining to Taxes; provided that the Corporate Taxpayer shall not amend
any material Tax Return, settle any material Tax issue, or take any other
material action pertaining to Taxes of any Blocker with respect to any taxable
period (or portion thereof) ending on or prior to the date of the Reorganization
without the consent of the applicable Blocker Shareholders who are 22C Parties,
Carlyle Parties or TA Parties, which consent shall not be unreasonably withheld,
conditioned or delayed, unless such amendment, settlement or other action would
not reduce the payments that such Blocker Shareholders are entitled to receive
hereunder or otherwise materially adversely affect such Blocker Shareholders.
Notwithstanding the foregoing, the Corporate Taxpayer shall notify each TRA
Party Representative of, and keep each TRA Party Representative reasonably
informed with respect to, the portion of any audit of the Corporate Taxpayer and
OpCo by a Taxing Authority the outcome of which is reasonably expected to
materially affect the rights and obligations of the TRA Parties under this
Agreement, and shall provide each TRA Party Representative reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
OpCo and their respective advisors concerning the conduct of any such portion of
such audit; provided, however, that the Corporate Taxpayer and OpCo shall not be
required to take any action that is inconsistent with any provision of the LLC
Agreement.
SECTION 6.2.    Consistency. The Corporate Taxpayer and the TRA Parties agree to
report and cause to be reported for all purposes, including United States
federal, state and local tax purposes and financial reporting purposes, all
Tax-related items (including, without limitation, each Tax Benefit Payment) in a
manner consistent with that contemplated by this Agreement or specified by the
Corporate Taxpayer in any Schedule required to be provided by or on behalf of
the Corporate Taxpayer under this Agreement unless otherwise required by law.
The Corporate Taxpayer shall (and shall cause OpCo and its other Subsidiaries
to) use commercially reasonable efforts (for the avoidance of doubt, taking into
account the interests and entitlements of all TRA Parties under this Agreement)
to defend the Tax treatment contemplated by this Agreement and any Schedule in
any audit, contest or similar proceeding with any Taxing Authority.
SECTION 6.3.    Cooperation. Each of the TRA Parties shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials in its possession as the Corporate Taxpayer may reasonably request for
purposes of making any determination or computation necessary or appropriate
under this Agreement, preparing any Tax Return or contesting or


20

--------------------------------------------------------------------------------



defending any audit, examination or controversy with any Taxing Authority,
(b) make itself available to the Corporate Taxpayer and its representatives to
provide explanations of documents and materials and such other information as
the Corporate Taxpayer or its representatives may reasonably request in
connection with any of the matters described in clause (a) above, and (c)
reasonably cooperate in connection with any such matter, and the Corporate
Taxpayer shall reimburse each such TRA Party for any reasonable and documented
out-of-pocket costs and expenses incurred pursuant to this Section 6.3. Upon the
request of any TRA Party, the Corporate Taxpayer shall cooperate in taking any
action reasonably requested by such TRA Party in connection with its tax or
financial reporting and/or the consummation of any assignment or transfer of any
of its rights and/or obligations under this Agreement, including without
limitation, providing any information or executing any documentation.
ARTICLE VII

MISCELLANEOUS
SECTION 7.1.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile or
email with confirmation of transmission by the transmitting equipment or (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:
If to the Corporate Taxpayer, to:
ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, Washington 98660


Attention: Cameron Hyzer, Chief Financial Officer
Email: cameron.hyzer@zoominfo.com


If to the TRA Parties, to the respective addresses, fax numbers and email
addresses set forth in the records of OpCo.
Any party may change its address, fax number or email by giving the other party
written notice of its new address, fax number or email in the manner set forth
above.
SECTION 7.2.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature


21

--------------------------------------------------------------------------------



page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
SECTION 7.3.    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
SECTION 7.4.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
SECTION 7.5.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
SECTION 7.6.    Successors; Assignment; Amendments; Waivers.
(a)    Each TRA Party may assign all or any portion of its rights under this
Agreement to any Person as long as such transferee has executed and delivered,
or, in connection with such transfer, executes and delivers, a joinder to this
Agreement, substantially in the form of Exhibit A hereto, agreeing to become a
TRA Party for all purposes of this Agreement, except as otherwise provided in
such joinder (a “Joinder”), provided, however, that, at any time during the term
of this Agreement, (i) the total number of Carlyle Assignees, in the aggregate,
who are TRA Parties cannot be greater than five (5), other than Affiliates of
the Carlyle Parties, (ii) the total number of TA Assignees, in the aggregate,
who are TRA Parties cannot be greater than five (5), other than Affiliates of
the TA Parties and (iii) the total number of 22C Assignees, in the aggregate,
who are TRA Parties cannot be greater than five (5), other than Affiliates of
the 22C Parties. For avoidance of doubt, this Section 7.6(a) shall apply
regardless of whether such TRA Party continues to hold any interest in the
Corporate Taxpayer or OpCo. For the avoidance of doubt, (1) if a TRA Party
transfers Units in accordance with the terms of the LLC Agreement but does not
assign to the transferee of such Units its rights under this Agreement with
respect to such transferred Units, such TRA Party shall continue to be entitled
to receive the Tax Benefit


22

--------------------------------------------------------------------------------



Payments arising in respect of a subsequent Exchange of such Units and (2) an
assignment to any entity controlled by a TRA Party shall be treated as one
transfer (or an assignment to an Affiliate, if applicable) for purposes of this
Section 7.6(a), even if the interests in such entity are subsequently
transferred or distributed to third parties. Any assignment, or attempted
assignment in violation of this Agreement, including any failure of a purported
assignee to enter into a Joinder or to provide any forms or other information to
the extent required hereunder, shall be null and void, and shall not bind or be
recognized by the Corporate Taxpayer or the TRA Parties. The Corporate Taxpayer
shall be entitled to treat the record owner of any rights under this Agreement
as the absolute owner thereof and shall incur no liability for payments made in
good faith to such owner until such time as a written assignment of such rights
is permitted pursuant to the terms and conditions of this Section 7.6(a) and has
been recorded on the books of the Corporate Taxpayer.
(b)    No provision of this Agreement may be amended unless such amendment is
approved in writing by each of the Corporate Taxpayer and by the TRA Parties who
would be entitled to receive at least two-thirds of the total amount of the
Early Termination Payments payable to all TRA Parties hereunder; provided, that
no such amendment shall be effective if such amendment will have a
disproportionate effect on the payments one or more TRA Parties receive under
this Agreement unless such amendment is consented in writing by such TRA Parties
disproportionately affected who would be entitled to receive at least two-thirds
of the total amount of the Early Termination Payments payable to all TRA Parties
disproportionately affected hereunder. No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.
(c)    All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporate Taxpayer shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.
SECTION 7.7.    Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
SECTION 7.8.    Resolution of Disputes.
(a)    Any and all disputes which are not governed by Section 7.9 and cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a


23

--------------------------------------------------------------------------------



single arbitrator in New York in accordance with the then-existing Rules of
Arbitration of the International Chamber of Commerce. If the parties to the
Dispute fail to agree on the selection of an arbitrator within thirty (30)
calendar days of the receipt of the request for arbitration, the International
Chamber of Commerce shall make the appointment. The arbitrator shall be a lawyer
admitted to the practice of law in the State of New York and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.
(b)    Notwithstanding the provisions of paragraph (a), the Corporate Taxpayer
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each TRA Party
(i) expressly consents to the application of paragraph (c) of this Section 7.8
to any such action or proceeding, (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate, and (iii)
irrevocably appoints the Corporate Taxpayer as agent of such TRA Party for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise the TRA Party
of any such service of process, shall be deemed in every respect effective
service of process upon the TRA Party in any such action or proceeding.
(c)    (i)     EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.8
and such parties agree not to plead or claim the same.
SECTION 7.9.    Reconciliation. In the event that the Corporate Taxpayer and a
TRA Party Representative are unable to resolve a disagreement with respect to
the matters governed by Sections 2.3 and 4.2 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and unless the Corporate Taxpayer and the
relevant TRA Party Representative agree otherwise, the Expert shall not, and the
firm that employs the Expert shall not, have any material relationship


24

--------------------------------------------------------------------------------



with the Corporate Taxpayer or the relevant TRA Party Representative or other
actual or potential conflict of interest. If the Corporate Taxpayer and the
relevant TRA Party Representative are unable to agree on an Expert within
fifteen (15) calendar days of receipt by the respondent(s) of written notice of
a Reconciliation Dispute, then the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the TRA Party’s Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within thirty (30)
calendar days and shall resolve any matter relating to a Tax Benefit Schedule or
an amendment thereto within fifteen (15) calendar days or as soon thereafter as
is reasonably practicable, in each case after the matter has been submitted to
the Expert for resolution.  Notwithstanding the preceding sentence, if the
matter is not resolved before any payment that is the subject of a disagreement
would be due (in the absence of such disagreement) or any Tax Return reflecting
the subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporate Taxpayer, subject to adjustment or amendment upon resolution. 
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporate Taxpayer except as provided in the
next sentence.  The Corporate Taxpayer and the relevant TRA Party Representative
shall bear their own costs and expenses of such proceeding, unless (i) the
Expert adopts the relevant TRA Party Representative’s position, in which case
the Corporate Taxpayer shall reimburse the relevant TRA Party Representative for
any reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporate Taxpayer’s position, in which case the relevant TRA
Party Representative shall reimburse the Corporate Taxpayer for any reasonable
out-of-pocket costs and expenses in such proceeding.  Any dispute as to whether
a dispute is a Reconciliation Dispute within the meaning of this Section 7.9
shall be decided by the Expert.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporate Taxpayer and each of the TRA
Parties and may be entered and enforced in any court having jurisdiction.
SECTION 7.10.    Withholding. The Corporate Taxpayer shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporate Taxpayer is required to deduct and withhold with respect to the
making of such payment under the Code or any provision of state, local or
foreign Tax law; provided that, prior to deducting or withholding any such
amounts, the Corporate Taxpayer shall notify the applicable TRA Party
Representative and shall consult in good faith with such TRA Party
Representative regarding the basis for such deduction or withholding. To the
extent that amounts are so withheld and paid over to the appropriate Taxing
Authority by the Corporate Taxpayer, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Person in respect of
whom such withholding was made. To the extent that any payment pursuant to this
Agreement is not reduced by such deductions or withholdings, such recipient
shall indemnify the applicable withholding agent for any amounts imposed by any
Taxing Authority together with any costs and expenses related thereto. Each TRA
Party shall promptly provide the Corporate Taxpayer, OpCo or other applicable
withholding agent with any applicable Tax forms and certifications (including
IRS Form W-9 or the applicable version of IRS Form W-8) reasonably requested, in
connection with determining whether any such deductions and withholdings are
required under the Code or any provision of United States state, local or
foreign Tax law.


25

--------------------------------------------------------------------------------



SECTION 7.11.    Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.
(a)    If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state or local law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.
(b)    If the Corporate Taxpayer (or any member of a group described in
Section 7.11(a)) transfers or is deemed to transfer any Unit or any Reference
Asset to a transferee that is treated as a corporation for United States federal
income tax purposes (other than a member of a group described in
Section 7.11(a)) in a transaction in which the transferee’s basis in the
property acquired is determined in whole or in part by reference to such
transferor’s basis in such property, then the Corporate Taxpayer shall cause
such transferee to assume the obligation to make payments hereunder with respect
to the applicable Tax Attributes associated with any Reference Asset or interest
therein acquired (directly or indirectly) in such transfer (taking into account
any gain recognized in the transaction) in a manner consistent with the terms of
this Agreement as the transferee (or one of its Affiliates) actually realizes
Tax benefits from the Tax Attributes. If OpCo transfers (or is deemed to
transfer for United States federal income tax purposes) any Reference Asset to a
transferee that is treated as a corporation for United States federal income tax
purposes (other than a member of a group described in Section 7.11(a)) in a
transaction in which the transferee’s basis in the property acquired is
determined in whole or in part by reference to such transferor’s basis in such
property, OpCo shall be treated as having disposed of the Reference Asset in a
wholly taxable transaction. The consideration deemed to be received by OpCo in a
transaction contemplated in the prior sentence shall be equal to the fair market
value of the deemed transferred asset, plus (i) the amount of debt to which such
asset is subject, in the case of a transfer of an encumbered asset or (ii) the
amount of debt allocated to such asset, in the case of a transfer of a
partnership interest. If any member of a group described in Section 7.11(a) that
owns any Unit deconsolidates from the group (or the Corporate Taxpayer
deconsolidates from the group), then the Corporate Taxpayer shall cause such
member (or the parent of the consolidated group in a case where the Corporate
Taxpayer deconsolidates from the group) to assume the obligation to make
payments hereunder with respect to the applicable Tax Attributes associated with
any Reference Asset it owns (directly or indirectly) in a manner consistent with
the terms of this Agreement as the member (or one of its Affiliates) actually
realizes Tax benefits. If a transferee or a member of a group described in
Section 7.11(a) assumes an obligation to make payments hereunder pursuant to
either of the foregoing sentences, then the initial obligor is relieved of the
obligation assumed.
(c)    If the Corporate Taxpayer (or any member of a group described in
Section 7.11(a)) transfers (or is deemed to transfer for United States federal
income tax purposes) any Unit in a transaction that is wholly or partially
taxable, then for purposes of calculating payments under this Agreement, OpCo
shall be treated as having disposed of the portion of any Reference Asset that
is indirectly transferred by the Corporate Taxpayer (i.e.,


26

--------------------------------------------------------------------------------



taking into account the number of Units transferred) in a wholly or partially
taxable transaction in which all income, gain or loss is allocated to the
Corporate Taxpayer. The consideration deemed to be received by OpCo shall be
equal to the fair market value of the deemed transferred asset, plus (i) the
amount of debt to which such asset is subject, in the case of a transfer of an
encumbered asset or (ii) the amount of debt allocated to such asset, in the case
of a transfer of a partnership interest.
SECTION 7.12.    Confidentiality.
(a)    Subject to the last sentence of Section 6.3, each TRA Party and each of
their assignees acknowledge and agree that the information of the Corporate
Taxpayer is confidential and, except in the course of performing any duties as
necessary for the Corporate Taxpayer and its Affiliates, as required by law or
legal process or to enforce the terms of this Agreement, such person shall keep
and retain in the strictest confidence and not disclose to any Person any
confidential matters, acquired pursuant to this Agreement, of the Corporate
Taxpayer and its Affiliates and successors, concerning OpCo, its members and its
Affiliates and successors, learned by the TRA Party heretofore or hereafter. 
This Section 7.12 shall not apply to (i) any information that has been made
publicly available by the Corporate Taxpayer or any of its Affiliates, becomes
public knowledge (except as a result of an act of the TRA Party in violation of
this Agreement) or is generally known to the business community and (ii) the
disclosure of information to the extent necessary for the TRA Party to prepare
and file its Tax Returns, to respond to any inquiries regarding the same from
any Taxing Authority or to prosecute or defend any action, proceeding or audit
by any Taxing Authority with respect to such returns.  Notwithstanding anything
to the contrary herein, each TRA Party and each of their assignees (and each
employee, representative or other agent of the TRA Party or its assignees, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the Tax treatment and Tax structure of the Corporate Taxpayer, OpCo and their
Affiliates, and any of their transactions, and all materials of any kind
(including opinions or other Tax analyses) that are provided to the TRA Party
relating to such Tax treatment and Tax structure.
(b)    If a TRA Party or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
shall have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporate Taxpayer or any of its Subsidiaries or
the TRA Parties and the accounts and funds managed by the Corporate Taxpayer and
that money damages alone shall not provide an adequate remedy to such Persons. 
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.
SECTION 7.13.    Change in Law. Notwithstanding anything herein to the contrary,
if, in connection with an actual or proposed change in law, a TRA Party
reasonably believes that the existence of this Agreement would have a material
adverse Tax consequence to such TRA Party, then at the election of such


27

--------------------------------------------------------------------------------



TRA Party and to the extent specified by such TRA Party, this Agreement (i)
shall cease to have further effect with respect to such TRA Party or (ii) shall
otherwise be amended in a manner determined by such TRA Party, provided that
such amendment shall not result in an increase in payments under this Agreement
at any time as compared to the amounts and times of payments that would have
been due in the absence of such amendment.
SECTION 7.14.    Electronic Signature. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Agreement or any document to be signed in connection with this Agreement shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.
[The remainder of this page is intentionally blank]




28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporate Taxpayer and each TRA have duly executed this
Agreement as of the date first written above.
Corporate Taxpayer
 
ZOOMINFO TECHNOLOGIES INC.
 
 
 
 
 
 
By:
/s/ Anthony Stark
Name:
Anthony Stark
Title:
General Counsel and Corporate Secretary
 
 
 
 
OpCo:
 
ZOOMINFO HOLDINGS LLC
 
 
 
 
By:
/s/ Anthony Stark
Name:
Anthony Stark
Title:
Secretary, General Counsel



[Signature Page to the Reorganization Tax Receivable Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
CARLYLE PARTNERS VI DASH HOLDINGS, L.P.
 
 
By:
TC Group VI, L.P., its general partner
 
 
By:
TC Group VI, L.L.C., its general partner
 
 
By:
/s/ Patrick McCarter
 
Name: Patrick McCarter
 
Title: Authorized Person
 
 
 
 
CP VI EVERGREEN HOLDINGS, L.P.
 
 
By:
TC Group VI S1, L.P., its general partner
 
 
By:
TC Group VI S1, L.L.C., its general partners
 
 
By:
/s/ Patrick McCarter
 
Name: Patrick McCarter
 
Title: Authorized Person
 
 
 
 
CP VI EVERGREEN HOLDINGS II, L.P.
 
 
By:
TC Group VI S1, L.P., its general partner
 
 
By:
TC Group VI S1, L.L.C., its general partners
 
 
By:
/s/ Patrick McCarter
 
Name: Patrick McCarter
 
Title: Authorized Person



[Signature Page to the Reorganization Tax Receivable Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
22C MAGELLAN HOLDINGS LLC
 
 
By:
/s/ David Randall Winn
 
Name: David Randall Winn
 
Title: Authorized Signatory
 
 
By:
/s/ Eric Edell
 
Name: Eric Edell
 
Title: Authorized Signatory
 
 
22C CAPITAL I-A, L.P.
 
 
By:
22C Capital GP I, L.L.C., its general partner
 
 
By:
22C Capital GP I MM LLC, its managing member
 
By:
/s/ David Randall Winn
 
Name: David Randall Winn
 
Title: Member
 
 
By:
/s/ Eric Edell
 
Name: Eric Edell
 
Title: Member
 
 
 
 
22C DISCOVERORG CP, L.P.
 
By:
22C Capital GP I, L.L.C., its general partner
 
By:
22C Capital GP I MM LLC, its managing
member
 
 
By:
/s/ David Randall Winn
 
Name: David Randall Winn
 
Title: Member
 
 
By:
/s/ Eric Edell
 
Name: Eric Edell
 
Title: Member



[Signature Page to the Reorganization Tax Receivable Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
TA XI DO FEEDER, L.P.
 
 
By:
TA Associates XI GP, L.P., its general partner
 
 
By:
TA Associates SDF II, L.P., its general partner
 
 
By:
TA Associates US Holding Corp., its general partner
 
 
By:
/s/ Gregory M. Wallace
 
Name: Gregory M. Wallace
 
Title: Chief Financial Officer, Funds
 
 
 
 
TA SDF II DO FEEDER, L.P.
 
 
By:
TA Associates SDF II, L.P., its general partner
 
 
By:
TA Associates, L.P., its general partner
 
 
By:
TA Associates US Holding Corp., its general partner
 
By:
/s/ Gregory M. Wallace
 
Name: Gregory M. Wallace
 
Title: Chief Financial Officer, Funds



[Signature Page to the Reorganization Tax Receivable Agreement]

--------------------------------------------------------------------------------



TA SDF III DO FEEDER, L.P.
 
 
By:
TA Associates SDF III GP, L.P., its general partner
 
 
By:
TA Associates, L.P., its general partner
 
 
By:
TA Associates US Holding Corp., its general partner
 
 
By:
/s/ Gregory M. Wallace
 
Name: Gregory M. Wallace
 
Title: Chief Financial Officer, Funds
 
 
 
 
TA ATLANTIC & PACIFIC VII-B, L.P.
 
 
By:
TA Associates AP VII GP, L.P., its general partner
 
 
By:
TA Associates, L.P., its general partner
 
 
By:
TA Associates US Holding Corp., its general partner
 
 
By:
/s/ Gregory M. Wallace
 
Name: Gregory M. Wallace
 
Title: Chief Financial Officer, Funds



[Signature Page to the Reorganization Tax Receivable Agreement]

--------------------------------------------------------------------------------




Exhibit A
Form of Joinder
This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), is by and among ZoomInfo Technologies Inc., a Delaware corporation
(including any successor corporation the “Corporate Taxpayer”),
______________________ (“Transferor”) and ______________________ (“Permitted
Transferee”).
WHEREAS, on ______________________, Permitted Transferee shall acquire
______________________ percent of the Transferor’s right to receive payments
that may become due and payable under the Tax Receivable Agreement (as defined
below) (the “Acquired Interests”) from Transferor (the “Acquisition”); and
WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6(a) of the
Tax Receivable Agreement, dated as of June 3, 2020, between the Corporate
Taxpayer, OpCo and the TRA Parties (as defined therein) (the “Tax Receivable
Agreement”).
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
Section 1.1    Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.
Section 1.2    Acquisition. For good and valuable consideration, the sufficiency
of which is hereby acknowledged by the Transferor and the Permitted Transferee,
the Transferor hereby transfers and assigns absolutely to the Permitted
Transferee all of the Acquired Interests.
Section 1.3    Joinder. Permitted Transferee hereby acknowledges and agrees (i)
that it has received and read the Tax Receivable Agreement, (ii) that the
Permitted Transferee is acquiring the Acquired Interests in accordance with and
subject to the terms and conditions of the Tax Receivable Agreement and (iii) to
become a “TRA Party” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement.
Section 1.4    Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.
Section 1.5    Governing Law. This Joinder shall be governed by and construed in
accordance with the law of the State of New York.


A-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.
ZOOMINFO TECHNOLOGIES INC.
 
 
By:
 
 
Name
 
Title:
 
 
[TRANSFEROR]
 
 
By:
 
 
Name
 
Title:
 
 
[PERMITTED TRANSFEREE]
 
 
By:
 
 
Name
 
Title:
 
 
Address for notices:





--------------------------------------------------------------------------------




Exhibit B
(Attached)


B-1